DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 8, 11 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The language of claim 8 is not clear; i.e. the vibration region has a distribution that extends past opposed ends
Regarding claims 11 and 12, the examiner finds the limitations confusing since the ratio G/T less or equal to 0.2 or 0.002 may include zero as a lower limit, while the parent claim (claim 10) excludes zero from that ratio. The examiner suggests amending the claims to include the lower limit (<0), maybe 0<G/T≤0.2 or replacing “wherein” with “further comprising”.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 7-9, 14 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Oota (JP61147613, hereinafter “Oota”).
Regarding claim 1, Oota discloses a crystal vibration element (Fig. 9) comprising: a crystal piece (1) having a prescribed crystal orientation, and having a first direction and a second direction in a plan view thereof, the crystal piece having a vibration region in a central portion thereof in the first direction and that vibrates with at least a thickness shear vibration (translation of paragraph 1, last sentence discloses the thickness shear vibration), and non-vibration regions on opposed sides of the vibration region, and wherein boundaries between the vibration region and the non-vibration regions have a wave shape (see Fig. 9(B)) and extend in the second direction so as to connect opposed sides of the crystal piece to each other, the opposed sides extending in the first direction and facing each other in the second direction; a first excitation electrode (2) on a front surface of the crystal piece; and a second excitation electrode (2) on a 
Regarding claim 7, the vibration region has a distribution that extends to opposed ends of the excitation electrode in the second direction.
Regarding claim 8, Fig. 9(B) shows the vibration region and the distribution. 
Regarding claim 9, Fig. 9(A) shows the first and second excitation electrodes spaced apart from opposed ends of the crystal vibrator.
Regarding claim 14, the central portion of the electrodes is a strong vibration region.
Regarding claim 20, the crystal piece has a rectangular shape having sides that are perpendicular to the first direction and the second direction when the crystal piece is viewed in a plan view thereof.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 21-25 are rejected under 35 U.S.C. 103 as being unpatentable over Oota in view of Mizusawa et al. (JP201436426, hereinafter “Mizusawa”).
Oota discloses the invention as explained above, but fails to disclose the first direction of the vibrator extending along the x-axis of the crystal, a frame body surrounding the vibrator or the crystal vibrator structure as claimed. Mizusawa discloses a crystal vibrator capable of suppressing cavity leakage. Therefore, it is the Examiner's position that it would have been 
Regarding claim 21, Mizusawa discloses an AT-cut quartz resonator with the first direction along the x-axis.
Regarding claim 22, Mizusawa discloses a frame body (132) surrounding the outer periphery of the crystal vibrator and a connection member (133) that connects the crystal piece and the frame body to each other. 
Regarding claim 23, Mizusawa discloses the use of a substrate (122) and a conductive holding member to support the crystal vibration element.
Regarding claim 24, Mizusawa discloses the lid portion (110) bonded to the substrate.
Regarding claim 25, Fig. 1 of Mizusawa shows first and second substrates (110, 120) and the vibrator accommodated in an internal space (111, 121) and capable of vibrating within that space.
Allowable Subject Matter
Claims 2-6, 10-13 and 15-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The references of the Prior Art fail to teach or disclose, alone or in obvious combination, the strong vibration region of the vibration region having first distributions having opposite phases from each other and located at a first side on the front surface of the crystal piece that extends in the first direction and at a second side on the rear surface of the crystal piece that extends in the . .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Yamada, Tanaka and Il disclose an AT cut quart resonator that generates thickness shear vibrations. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jaydi San Martin whose telephone number is (571)272-2018.  The examiner can normally be reached on M-Th 7:45-6:00pm. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki Ismail can be reached on 571-272-3985.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/J. San Martin/
Primary Examiner, Art Unit 2837

March 23, 2021